Citation Nr: 0815069	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1987 to May 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
bipolar disorder.  

The veteran and his representative submitted a December 2003 
statement stating that the denial of service connection 
should be reconsidered.  The Board has liberally construed 
the December 2003 statement as a timely notice of 
disagreement to the August 2003 rating decision.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2007).  The 
RO subsequently issued a June 2004 rating decision, which 
confirmed and continued the denial of service connection for 
bipolar disorder.

The veteran requested a RO hearing in February 2006, but 
withdrew this request in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007); 
McLendon v. Nicholson, 20 Vet App. 79, 83 (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The veteran has not yet been afforded a VA examination to 
address the etiology of his bipolar disorder.  Medical 
evidence of record shows that the veteran has been treated at 
VA for bipolar disorder since April 1997.  He is currently 
unemployed due to bipolar disorder and other psychiatric and 
physical disabilities.  VA treatment reports dated in 1997 
and 1998 indicate a history of mood swings prior to the 
veteran's April 1997 diagnosis of bipolar disorder.  The 
veteran has submitted several lay statements in support of 
his claim, and lay statements from his mother and sister 
describing post-service symptomatology.  The record also 
indicates that the veteran had problems with alcohol abuse 
and with maintaining employment after his separation from 
service.  

In a June 2005 note, a VA social worker opined that it 
appeared more likely than not that the veteran's illness 
manifested in service.  The VA social worker did not indicate 
a review of the claims file or service medical records.  The 
Board notes, however, that VA medical records show that the 
veteran has been seen by the same social worker for 
evaluations, group sessions, and in-home visits since 1999 in 
conjunction with his mental health treatment at VA.  The 
veteran also requested a VA examination after consulting with 
a VA psychologist.  The VA psychologist submitted a July 2006 
statement, following a brief review of the veteran's medical 
record.  She stated that there was a lack of clarity in the 
medical record that needed to be addressed by a through VA 
examination.  She noted that the interview should be at least 
one hour due to the veteran's anxiety, should include an 
interview with a family member for collateral information 
regarding the veteran's history, and should include a brief 
interview with the veteran's MHICM case manager if further 
clarification was needed. 

Although service medical records do not reflect a psychiatric 
disorder in service, in light of the evidence discussed 
above, and the "low threshold" as announced in McLendon v. 
Nicholson, the Board finds that remand for a VA examination 
is necessary to determine if bipolar disorder is related to 
service, taking into consideration all the medical evidence 
of record.  The VA examiner should give consideration to the 
VA psychologist's July 2006 recommendations in conducting the 
examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case for a 
comprehensive VA psychiatric examination 
to determine if the veteran's bipolar 
disorder is related to service.  The 
claims folder should be made available to 
the examiner for review prior to 
examination.  The examiner should review 
the entire claims file, to include service 
medical and personnel records and post-
service VA treatment records.  In 
conducting the examination, the VA 
examiner should note and consider the July 
2006 VA psychologist's recommendations in 
conducting the examination.  The examiner 
should state whether it is at least as 
likely as not that the veteran's bipolar 
disorder is etiologically related to his 
military service.  The examiner should 
provide a rationale for his or her opinion 
with references to the evidence of record.  

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
